DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2021 has been entered.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 11, and 16 are canceled.  Claims 8-10, 12-15, and 17-24 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 1, 4, 6, and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Unemori et al. (US 2010/0048475 A1; published 25 February 2010) as set forth at pp. 2-4 of the previous Office action (mailed 31 August 2020) is withdrawn in view of the amended and canceled claims (received 25 February 2021).
The rejection of claims 1, 4, 6-10, 12-15, 17, and 18 under 35 U.S.C. 103 as being unpatentable over Unemori et al. (US 2010/0048475 A1; published 25 February 2010) in view of Wollert et al. (2012, Current Heart Failure Reports 9(4):337-345) as set withdrawn in view of the amended and canceled claims (received 25 February 2021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10, 12-15, and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unemori et al. (US 2010/0048475 A1; published 25 February 2010; of record) in view of Wollert et al. (2012, Current Heart Failure Reports 9(4):337-345; of record), Kempf et al. (2007, Eur. Heart J. 28:2858-2865) and Khan et al. (2009, Eur. Heart J. 30:1057-1065).
Unemori et al. teach a method of selectively reducing the pulmonary load of a patient with acute heart failure (AHF) comprising assessing the pulmonary load in a patient with pulmonary congestion and thereafter administering a therapeutically effective amount of serelaxin (also known as H2 relaxin) to the patient. See [0006], [0010]-[0012], [0015], [0025], for example. Maintenance of serum concentration of 10 ng/ml is taught at [0015], for example. Administration at rates of 30 µg/kg/day and subcutaneous administration are taught at [0026], [0012], for example.  Treatment for at least 24 hours is taught at [0023], for example.  Pulmonary loads defined as pulmonary capillary wedge pressure is taught at [0031], for example.  Paragraph [0085], for example, teaches that the methods improve prognosis, which implies reduced events 
Unemori et al. do not teach a method step of assessing pulmonary load or determining probability of hospital readmission or cardiovascular death in such patients by measuring GDF-15 levels in biological samples therefrom. 
However, Wollert et al. teach that patients having acute heart failure including pulmonary congestion have higher levels of GDF-15 than healthy patients, and thus can be used as a biomarker for diagnosis and prognosis of such. See abstract and p. 339 (middle of right column), for example.  Kempf et al. show that patients diagnosed as being in a Killip class greater than I have elevated GDF-15.  See Table 2.  Similarly, Khan et al. show that patients diagnosed as being in a Killip class greater than I have elevated GDF-15.  See Figure 1 and Table 2.  It is noted that Killip classes II and III are characterized by pulmonary symptoms of heart failure.
Regarding claims 15 and 21, while Wollert et al. do not teach the timing of the second sample as per the claim, choosing the timing of taking the first and second samples would have been within the ordinary skill level of the clinician. Optimization of such ranges is considered well within the ordinary level of skill in the art, and is thus obvious absent evidence of unexpected results. See M.P.E.P. § 2144.05, section II, OPTIMIZATION OF RANGES:

    PNG
    media_image1.png
    770
    1101
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Unemori et al. of assessing pulmonary load and treating with serelaxin by using GDF-15 as a biomarker for assessing pulmonary load and prognosing the probability of hospital readmission and cardiovascular death in the same patients as suggested by Wollert et al., Kempf et al., and Khan et al. with a reasonable expectation of success. The motivation to do so as well as a reasonable expectation of success are provided by Wollert et al. who explain why GDF-15 is a superior biomarker for such a purpose. See p. 342, last paragraph of left column and conclusion.  Further motivation and reasonable expectation of success are provided by Kempf et al. and Khan et al. who provide data that patients in Killip 
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.  "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 

Applicant’s arguments (pp. 5-6, remarks received 25 February 2021), insofar as they pertain to the newly formed rejection, have been fully considered but are not found to be persuasive.
Applicant argues that Wollert makes clear that more studies are required before GDF-15 can be used as a biomarker.  Applicant points to three statements in Wollert at p. 342 in support of such.  Applicant concludes that Wollert cannot be considered to provide any expectation of success that GDF-15 can be used as a predictive biomarker as claimed.  Applicant further asserts that there would have bene no motivation to combine Unemori and Wollert.
This has been fully considered but is not founds to be persuasive.  MPEP § 2143.02 states, “Conclusive proof of efficacy is not required to show a reasonable Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).
The cited references provide a reasonable expectation of success.  Calls for further research such as those found in Wollert are common in peer-reviewed journal articles.  However, Wollert clearly states, “Patients presenting with signs and symptoms of acuteHF, such as pulmonary congestion … have higher GDF-15 levels…”  See p. 339.  Furthermore, Wollert states, “Elevated levels of GDF-15 and increased in GDF-15 over time are associated with an adverse prognosis in patients with established HF.”  Additional publications such as Kempf and Khan provide additional evidence supporting a reasonable expectation of success by showing that GDF-15 levels are elevated in patients classified as Killip class II or III, which include pulmonary symptoms of heart failure.  Combined, Wollert, Kempf, and Khan meet the legal requirement of a reasonable expectation of success that GDF-15 levels can be used as a biomarker for pulmonary involvement in AHF.
Regarding a motivation to combine the teachings of the references, Unemori teaches assessment of pulmonary load followed by treatment with serelaxin in order to reduce pulmonary load, decrease repeated hospitalizations, and reduce mortality.  Wollert, Kempf, and Khan teach that GDF-15 correlates with AHF associated with pulmonary symptoms, and thus can be used to assess pulmonary load.  Accordingly, one of ordinary skill in the art would have been motivated to use GDF-15 as a biomarker to assess pulmonary load n a method of diagnosing/prognosing and treating patients suffering from AHF associated with pulmonary symptoms.

Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Killip Classification Topic Review. https://www.healio.com/cardiology/learn-the-heart/cardiology-review/topic-reviews/killip-classification; accessed 12 May 2021.  This reference documents the basic symptoms of patients classified in Killip Classes I-IV.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
12 May 2021